 



EXHIBIT 10(r)
 
Summary of Compensation Arrangements for
Named Executive Officers and Directors
 
Compensation Arrangements for Named Executive Officers
 
Following is a description of the compensation arrangements that have been
approved by the Compensation & Benefits Committee of the Board of Directors of
Johnson & Johnson (the “Compensation Committee”) on February 11, 2008 for the
Company’s Chief Executive Officer, Chief Financial Officer and the other three
most highly compensated executive officers in 2007 (the “Named Executive
Officers”).
 
Annual Base Salary:
 
The Compensation Committee has approved the following base salaries, effective
February 25, 2008 (January 1, 2008 in the case of Mr. Caruso), for the Named
Executive Officers:
 

         
William C. Weldon
  $ 1,800,000   Chairman/CEO        
Dominic J. Caruso
  $ 700,000   Vice President, Finance, CFO        
Christine A. Poon
  $ 1,045,000   Vice Chairman        
Russell C. Deyo
  $ 807,000   Vice President, General Counsel        
Colleen Goggins
  $ 770,000   Worldwide Chairman, Consumer Group        


 
Performance Bonus:
 
The Compensation Committee has approved the following bonus performance payments
for performance in 2007 (paid in the form of 85% cash and 15% Company Common
Stock as determined by the Compensation Committee):
 

         
Mr. Weldon
  $ 3,500,000  
Mr. Caruso
  $ 735,000  
Ms. Poon
  $ 1,060,000  
Mr. Deyo
  $ 1,018,500  
Ms. Goggins
  $ 1,060,000  


 
Stock Option and Restricted Share Unit Grants:
 
The Compensation Committee has approved the following stock option and
Restricted Share Unit (“RSU”) grants under the Company’s 2005 Long-Term
Incentive Plan (the “LTI Plan”). The stock options were granted at an exercise
price of $61.75, at the “fair market value” (calculated as the average of the
high and low prices of the Company’s Common Stock on the New York Stock
Exchange) on February 11, 2008. The options will become exercisable on
February 12, 2011 and expire on February 10, 2018. The RSUs will vest on
February 12, 2011, upon which, the holder, if still employed by the Company on
such date, will receive one share of the Company’s Common Stock for each RSU.
 

                         
Mr. Weldon
    519,838 stock options       43,320       RSUs  
Mr. Caruso
    82,591 stock options       6,883       RSUs  
Ms. Poon
    170,040 stock options       14,170       RSUs  
Mr. Deyo
    131,174 stock options       10,931       RSUs  
Ms. Goggins
    133,603 stock options       11,134       RSUs  







--------------------------------------------------------------------------------



 



Non-Equity Incentive Plan Awards:
 
The Compensation Committee has approved the following non-equity incentive plan
awards in recognition of performance during 2007 under the Company’s Certificate
of Extra Compensation (“CEC”) program. Awards are not paid out until retirement
or other termination of employment. As of the end of fiscal year 2007, the CEC
value per unit was $29.62. The CEC unit value will vary over time based on the
performance of the Company. Awards of CEC units are not granted to every
executive officer for every year.
 

                 
Mr. Weldon
    200,000       CEC units  
Mr. Caruso
    25,000       CEC units  


 
Equity Compensation for Non-Employee Directors
 
Each Non-Employee Director receives non-retainer equity compensation in the
first quarter of each year under the LTI Plan in the form of shares of
restricted Common Stock having a fair market value of $100,000 on the grant
date. Accordingly, each Non-Employee Director was granted 1,619 shares of
restricted Common Stock under the LTI Plan on February 11, 2008 for service on
the Board in 2007. The restricted shares will become freely transferable on
February 11, 2011.

